Citation Nr: 0113433	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-04 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for eczematoid 
dermatitis, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for chronic 
lumbosacral strain with degenerative changes, currently 
evaluated as 40 percent disabling.

3. Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Richard LaPointe, Attorney


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from November 20, 1958 to 
February 15, 1962, and from February 28, 1962 to October 4, 
1962.  

This appeal arises from a January 2000 rating decision in 
which the RO confirmed and continued a 40 percent evaluation 
for chronic lumbosacral strain with degenerative changes, 
continued a 10 percent evaluation for eczematoid dermatitis, 
and denied entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.

The issues of entitlement to an increased rating for chronic 
lumbosacral strain with degenerative changes and a total 
disability rating based on individual unemployability due to 
service-connected disabilities will be addressed in the 
Remand section below.


FINDING OF FACT

The veteran's eczematoid dermatitis of the left forearm is 
characterized by hyperpigmentation and periodic itching; is 
no evidence of exudation, constant itching, extensive 
lesions, or marked disfigurement.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
eczematoid dermatitis have not been met.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. § 1155(West 1991); 38 C.F.R. § 4.7, and 
Part 4, to include § 4.118, Diagnostic Code 7806 (2000).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In a February 1963 rating decision, the RO granted service 
connection for eczematoid dermatitis and assigned a 10 
percent evaluation.

The veteran's claim for an increased rating for eczematoid 
dermatitis was received in July 1999.

On VA examination of the skin in September 1999, the veteran 
complained of periodic itching on his left forearm.  The 
examiner noted that any scar was hard to detect.  There was 
some hyperpigmentation in the area of the anterior forearm of 
the left arm.  There was no ulceration, exfoliation, or 
crusting.  The examiner indicated that he did not take any 
photographs as any scar or rash was very hard to see.  He 
noted once again that there was hyperpigmentation and that 
the veteran complained of periodic itching.  

II.  Analysis

The Board is satisfied that the record has been developed to 
the extent possible, and that the duty to assist the veteran 
in developing the evidence pertinent to his claim for a 
higher evaluation for his service-connected skin condition 
has been met.  In this regard, the Board notes that the 
veteran has been notified, via a Statement of the Case and 
Supplemental Statement of the Case, of the basis for the 
denial of the claim and the evidence needed to prevail on the 
claim.  Private medical evidence has been associated with the 
claims file, the veteran has undergone VA examination in 
connection with the issue on appeal, and he has been afforded 
the opportunity to have a hearing.  Moreover, the veteran has 
not identified any existing relevant evidence that has not 
been requested or obtained.  Thus, the Board finds that the 
claim is ready to be reviewed on the merits.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's service-connected skin condition is currently 
assigned a rating of 10 percent under 38 C.F.R. § 4.118, 
Diagnostic Code 7806, pursuant to which eczema is evaluated.  
Under that code, a 10 percent evaluation requires 
exfoliation, exudation, or itching on an exposed surface or 
extensive area.  The next higher 30 percent evaluation 
requires constant exudation or itching, extensive lesions, or 
marked disfigurement.  The maximum 50 percent rating is 
assignable when the condition is exceptionally repugnant, or 
results in ulceration, or extensive exfoliation or crusting, 
and systematic or nervous manifestations.  

After considering the pertinent evidence of record in light 
of the above criteria, the Board must conclude that an 
increased evaluation for the veteran's eczematoid dermatitis 
of the hands and feet is not warranted.  The record simply 
does not show that the veteran meets the criteria for a 30 
percent rating.  In this regard, recent VA examination 
revealed that the eczematoid dermatitis is characterized by 
hyperpigmentation and, by the veteran's own assertions, 
periodic itching. The condition is limited to the veteran's 
left forearm.  There was no evidence of ulceration or 
crusting, constant exudation or itching, extensive lesions, 
or marked disfigurement.  Under the circumstances, there is 
no basis for assignment of at least the next higher, 30 
percent, evaluation for the condition.  It follows that this 
case likewise presents no basis for assignment of the maximum 
50 percent evaluation.

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  However, 
consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2000), whether or not they were raised by the veteran 
or his attorney, as required by Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In this case, there is no showing that 
the disabling effects of the veteran's service-connected skin 
condition results in so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  In this regard, the 
Board notes that it has not been objectively shown that the 
disability has markedly interfered with employment (i.e., 
beyond that contemplated in the assigned ratings), resulted 
in frequent periods of hospitalization, or has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand 
this claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2000).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board concludes that the 
claim must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

A rating in excess of 10 percent for eczematoid dermatitis is 
denied.



REMAND

The veteran is seeking a total disability rating based on 
unemployability due to his service-connected disabilities.  
The veteran's service-connected disabilities are eczematoid 
dermatitis (evaluated as 10 percent disabling) and chronic 
lumbosacral strain with degenerative changes (evaluated as 40 
percent disabling).  The veteran contends that his service-
connected lumbosacral strain has increased in severity and 
should receive a higher evaluation.  Furthermore, he contends 
that his service-connected disabilities cause him to be 
unemployable.

Initially, the Board notes with regard to the veteran's claim 
for an increased rating for chronic lumbosacral strain with 
degenerative changes, the evidence of record is insufficient 
to evaluate this claim.

The United States Court of Appeals for Veterans Claims 
(formerly, the United States Court of Veterans Appeals) 
(Court) has held that, when a veteran alleges he suffers pain 
due to a service-connected musculoskeletal disability in 
which the degree of disability is based on consideration of 
limitation of motion, an examiner's report should include an 
assessment of the degree of functional loss, if any, due to 
pain, weakened movement, excess or premature fatigability or 
incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 205-207 
(1995).  See also 38 C.F.R. §§ 4.40, 4.45 (2000).

In connection with the veteran's claim for an increased 
evaluation for chronic lumbosacral strain with degenerative 
changes, he underwent a VA orthopedic examination in 
September 1999.  The veteran complained of pain in his lower 
back going up both his legs.  He stated that his legs felt 
weak and that for the past couple of years, he started using 
a cane because of the leg weakness.  Upon examination of the 
back, there was flattening of the normal dorsolumbar spine.  
The veteran could flex to 70 degrees leaning somewhat on his 
cane and pushing himself back with his cane.  He could extend 
to 10 degrees and lateral bending was to 20 degrees.  There 
was a moderate amount of lumbar muscle spasm.  The impression 
was chronic lumbosacral strain with minimal marginal spurring 
noted.  However, the examiner failed to address the rating 
factors discussed by the Court in its DeLuca decision.  
Consequently, the veteran should be reexamined.  See Caffrey 
v. Brown, 6 Vet. App. 377 (1994).  While the veteran has been 
assigned the maximum evaluation assignable under Diagnostic 
Code 5295 (for lumbosacral strain), these findings may also 
be pertinent to consideration of whether a higher evaluation 
is warranted under Diagnostic 5293 (for intervertebral disc 
syndrome), pursuant to which his low back condition also is 
evaluated, or on an extra-schedular basis (pursuant to 38 
C.F.R. § 3.321(b)(1)).  

With regard to the veteran's claim for a total disability 
rating, the law provides that a total disability rating may 
be assigned when a schedular rating is less than total if, 
when there are two or more disabilities, at least one 
disability is ratable at 40 percent or more, and any 
additional disabilities result in a combined rating of 70 
percent or more, and the disabled person is unable to secure 
or follow a substantially gainful occupation.  See 38 C.F.R. 
§ 4.16(a).  A total disability rating may also be assigned on 
an extra-schedular basis, pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b), for veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
section 4.16(a).  Hence, consideration of appropriate 
evaluation to be assigned for each service-connected 
disability is an integral part of the total rating inquiry.

As stated above, the evidence of record is insufficient to 
evaluate the current severity of the veteran's service-
connected low back disability.  Furthermore, the Board also 
notes that the record contains no medical opinion as to 
impact of that service-connected disability, either alone or 
in concert with other service-connected disabilities, on his 
ability to obtain and retain substantially gainful 
employment.  

In adjudicating a total rating claim, the Board may not 
reject the veteran's claim without producing evidence, as 
distinguished from mere conjecture, that the veteran's 
disability does not prevent him from performing work that 
would produce sufficient income to be other than marginal.  
Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court 
specifically stated that the VA has a duty to supplement the 
record by obtaining an examination which includes an opinion 
on what effect the appellant's service-connected disability 
has on his ability to work.  Friscia, at 297, citing 
38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.16(a); Beaty, 6 Vet. App. at 538; and Obert v. Brown, 6 
Vet. App. 532 (1993).  

In light of the foregoing, the Board finds that, after 
obtaining and associated with the record any outstanding 
records of pertinent medical treatment, the RO should 
schedule the veteran to undergo an appropriate examination in 
conjunction with his claim for increased rating for his 
service-connected low back disability, and to obtain a 
medical opinion as to the impact of his service-connected 
disabilities on his employability.  In this regard, the 
appellant is hereby notified that failure to report to any 
scheduled examination, without good cause, may result in a 
denial of his claims.  See 38 C.F.R. § 3.655.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the appellant fails to report to the 
scheduled examination, the RO should obtain and associate 
with the record any notice(s) of the examination sent to the 
appellant.

Further, on remand, the RO should also ensure compliance with 
the notice and duty to assist provisions contained in 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  

Accordingly, these matters are hereby REMANDED to the RO for 
further development:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding records of 
medical treatment of the veteran's 
service-connected low back disorder from 
all VA and/or non-VA health care 
providers identified by the veteran.  If 
any requested records are unavailable, or 
the search for such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran and his attorney so 
notified.  The veteran is free to submit 
any records in his possession, and the RO 
should afford him the opportunity to do 
so before arranging for him to undergo 
medical examination.

2.  After all available records are 
associated with the veteran's claims 
file, the veteran should be afforded a 
special VA orthopedic examination to 
determine the present severity of his 
service-connected low back  disability.  
The entire claims folder, to include a 
complete coy of this REMAND, must be made 
available to and be reviewed by the 
physician designated to examine the 
veteran.  All appropriate tests and 
studies, to include X-rays and range of 
motion studies (the latter expressed in 
degrees, with normal ranges provided for 
comparison purposes) should be conducted, 
and all clinical findings should reported 
in detail.

The examiner should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the lumbosacral 
disability.  In addition, the physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use.  To 
the extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion.  
The examiner should also identify all 
neurological findings associated with the 
low back.  

Finally, the examining physician should 
review pertinent aspects of the veteran's 
medical and employment history, and 
comment on the effects of the service-
connected low back disorder upon his 
ordinary activity and how it impairs him 
functionally, particularly in the work 
place.  In this regard, the examiner 
should render a specific opinion as to 
whether it is at least as likely as not 
that the veteran's service-connected back 
disability, either alone or in concert 
with other service-connected disability, 
renders him unable to obtain or retain 
substantially gainful employment.

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

3. If the appellant fails to report to 
the scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
appellant.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  After completing all requested 
development, and after undertaking any 
additional development deemed warranted 
by the record, the RO should the RO 
should readjudicate the claim for an 
increased rating for chronic lumbosacral 
strain with degenerative changes in light 
of all relevant evidence of record, and 
all pertinent legal authority, to include 
38 C.F.R. § 3.321 and that governing 
consideration of functional loss due to 
pain and other factors, cited above.  
Then, if not rendered moot, the RO should 
adjudicate the veteran's claim of 
entitlement to a TDIU.  The RO must 
provide full reasons and bases for its 
determinations.

7.  If either benefit sought on appeal 
continues to be denied, the veteran and 
his attorney should be furnished an 
appropriate Supplemental Statement of the 
Case and be given an opportunity to 
submit additional evidence and/or 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 



